Citation Nr: 1747478	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-27 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right leg disability, including the right knee and including as secondary to a low back disability.

3.  Entitlement to service connection for a right ankle disability, to include as secondary to a low back disability.

4.  Entitlement to service connection for a right foot disability, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Navy from July 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction of the claim was subsequently transferred to the RO in Winston-Salem, North Carolina.

The Veteran appeared and testified before a Veterans Law Judge (VLJ) at a videoconference hearing conducted in August 2014.  A transcript of the hearing has been associated with the Veteran's claims file.  In correspondence from September 2017, the Veteran was informed that the VLJ who conducted the August 2014 hearing was no longer employed with the Board and he was notified of his right to appear at an additional hearing before the Board.  In reply, the Veteran indicated in writing that he did not wish to appear at an additional hearing.

In a June 2015 decision and remand, the Board granted a claim of service connection for a right shoulder disability and remanded the issues of entitlement to service connection for a low back disability, a right leg disability, a right foot disability, and a right ankle disability.  These claims have been returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, an additional remand is necessary so that VA fulfills its duty to assist the Veteran in the development of his claim.

Upon receipt of a claim for benefits, VA has a duty to assist a veteran in the evidentiary development of a claim.  As part of its duty to assist, the VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for benefits.  38 U.S.C.A. § 5103A(a)(1) (West 2004).  This includes making reasonable efforts to obtain relevant private records that a claimant adequately identifies.  38 U.S.C.A. § 5103A(b)(1).  When VA is informed of any potentially relevant private treatment records, VA must seek to obtain the records prior to deciding the case or explain its failure to do so.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As indicated above, the Board previously remanded this matter in June 2015 in order to obtain medical records from VA medical centers, to ask the Veteran to provide information and a release for information relating to a November 1994 motor vehicle accident and private treatment facilities relating to the care of the claimed disabilities, and thereafter provide the Veteran with an additional VA medical examination.  The Board notes that a remand from the Board confers upon a claimant the right to substantial compliance with the directives set forth in the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); See also Dyment v. West, 13 Vet. App. 141 (1999).

Pursuant to these remand directives, the AOJ sent the Veteran correspondence in December 2015 asking him for the information identified in the June 2015 remand order and attached a disclosure authorization form.  In January 2016, the Veteran's representative forwarded the AOJ a signed VA Form 21-4142 authorizing release of information to VA.  

In a May 2016 determination, the AOJ found that the Veteran's January 2013 VA Form 21-4142 had not been adequately completed.  Citing Wood v. Derwinski 1 Vet. App. 190, 193 (1991), the AOJ then indicated that the failure to properly complete the VA Form 21-4142 precluded the AOJ from any responsibility to engage in further developmental action in the claim.  The AOJ also found that the Board's June 2015 remand directives to obtain the requested motor vehicle accident and private treatment records had been complied with.  The Board disagrees.

As indicated above, 38 U.S.C.A. § 5103A(b)(1) mandates that VA make reasonable efforts to obtain potentially relevant private treatment records that have been identified by a claimant.  Here, the Board explicitly instructed the AOJ to secure records relating to the November 1994 motor vehicle accident and records from Carolina Bone and Joint relating to prior treatment, and medical records from the Veteran's employer.  The Board finds that the Veteran made a good faith effort to provide the requested release in his January 2016 correspondence.  After such a good faith effort, the Board finds that the reasonable efforts required by 38 U.S.C.A. § 5103A(b)(1) include at least making additional attempts to secure a properly authorized release form and thereafter attempting to obtain any potentially relevant records that are authorized for release.  As such, the Board does not find that there has been substantial compliance with its June 2015 remand directives and must return the claims to the AOJ for corrective action.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide information concerning the automobile accident he had in November 1994 when he reportedly injured his lower back, and concerning subsequent treatment, and to provide any related records he may have.  With his authorization and assistance, obtain any additional related records to this motor vehicle accident.

2.  Contact the Veteran and ask him to provide authorization to request any medical records from his employer where he worked for the 20 years leading up to 2009.  If authorization is received, make reasonable efforts to obtain these records.

3.  Contact the Veteran and ask him to provide authorization to send Carolina Bone and Joint a copy of that provider's May 1998 billing statement that is contained within the claims file and ask that they provide records of the treatment in 1997 and 1998 listed in the billing record as well as copies of any other treatment received by the Veteran.  If authorization is received, make reasonable efforts to obtain these records.

4.  Associate any records received from the actions identified in items one through three with the Veteran's claims file.

5.  After completing items one through four, the Veteran should be afforded a VA examination with a physician with sufficient expertise to determine the nature and etiology of all low back, right leg (including the right knee), right ankle, and right foot disorders present during the period of the claims.  The examiner should be advised that the examination is required in part because the claims file previously had erroneous records relating to an individual other than the Veteran that may have been relied upon by the previous VA medical examiners.  The entire claims file should be made available to the examiner and any indicated tests or studies should be completed.

The examiner is asked to provide an opinion regarding the items noted below.  A complete rationale should accompany each opinion.  If the examiner feels that he or she is unable to provide any required opinion without resorting to mere speculation, he or she must explain why (for instance, the question is beyond the scope of medical knowledge). 

a)  With respect to each disorder of the low back, right leg (including the right knee), right ankle, and right foot present during the period of the claims, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder originated in service or is otherwise etiologically related to the Veteran's active naval service.  

b)  If the disorders of the right lower extremity are felt to be unrelated to the Veteran's active naval service, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorders were caused by or aggravated by (increased in severity beyond the normal progression of the disorder) by the Veteran's low back disability.  

6.  Thereafter, undertake any additional development deemed necessary or raised by the record.

7.  Finally, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative a supplemental statement of the case and an appropriate opportunity to respond before returning the matters to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




